Citation Nr: 0706662	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  05-19 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for chondromalacia of 
the left patella, currently evaluated as 10 percent 
disabling.

2.  Entitlement to a temporary total rating following a total 
left knee replacement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1961 to 
January 1964.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from January 2004 and July 2004 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania. 

The issue of entitlement to an increased rating for 
chondromalacia of the left patella is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran underwent a left total knee replacement in 
February 2004 and the left knee replacement surgery was 
related to the veteran's service-connected disability.


CONCLUSION OF LAW

The criteria for a temporary total rating for one year 
following a left knee total knee replacement have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5055 (2006). 




REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the appellant's claim on 
appeal, the Board is usually required to ensure that the VA's 
"duty to notify" and "duty to assist" obligations have 
been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159 (2006).  However, in light of 
the favorable determination contained herein, there is no 
reason to examine those obligations, since a remand for 
further development in this regard would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).

The veteran stated at the May 2006 hearing that he should be 
provided a temporary total rating for his left knee following 
the left total knee replacement he underwent at a VA facility 
in February 2004.  The veteran asserted that VA gave him a 
total rating for a year following his right total knee 
replacement, and he maintained that he should also be granted 
a total rating for a year following his left knee 
replacement.

The veteran was granted service connection for osteoarthritis 
of the right knee effective in April 1976.  He has had a 30 
percent rating or higher for severe osteoarthritis of the 
right knee since May 1978.  The veteran underwent a total 
right knee replacement in November 2001.  

By rating action in July 1980 the veteran was granted service 
connection and a 10 percent rating for chondromalacia of the 
left patella.  

In January 2004, a VA physician examined the veteran's left 
knee.  The VA examiner did not indicate that he had reviewed 
the veteran's medical history.  In an addendum letter that 
same month, the VA physician stated that there was no 
relationship between the chondromalacia and the subsequent 
development of degenerative joint disease.

The VA medical records reveal that the veteran underwent a 
total left knee replacement in February 2004.  The admitting 
diagnosis was degenerative joint disease of the left knee.

In a July 2004 letter, a private physician indicated that he 
was the veteran's personal physician.  The physician stated 
that after reviewing the veteran's history and medical 
findings, it was his opinion that the orthopedic problems 
involving the veteran's knee were military service related.

In this case there is a VA medical opinion indicating that 
the veteran's left knee replacement was unrelated to the 
veteran's service-connected chondromalacia of the left 
patella.  However, that VA physician did not indicate that he 
had reviewed the veteran's medical history, and the VA 
physician provided his opinion prior to the left knee 
replacement surgery.  Additionally, he did not provide any 
reasons and bases for his opinion.  Furthermore, the veteran 
has had severe right knee disability for many years and the 
VA examiner did not provide any opinion as to the 
relationship between the service-connected right knee 
disability and the degenerative joint disease that developed 
in the veteran's left knee.

The Board notes that the private physician provided his 
opinion following the left knee replacement surgery.  
Furthermore, he indicated that he had reviewed the veteran's 
medical history and findings.  While the private physician 
also did not provide the reasons and bases of his opinion, 
based on the private physician's review of the veteran's 
history and the fact that the opinion was made after the left 
knee replacement, the Board is of the opinion that the 
private physician's opinion is of at least equal weight when 
considered with the VA medical opinion.  Consequently, the 
Board finds that the evidence is at least in equipoise as to 
whether the veteran's left knee surgery is related to the 
veteran's service-connected left knee disability.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Therefore, 
the Board will apply the benefit-of-the-doubt doctrine and 
find that the veteran's left knee replacement surgery was 
related to the veteran's service-connected disability.  

Under 38 C.F.R. Section 4.71a, Diagnostic Code 5055, when 
there is prosthetic replacement of the knee joint, a 100 
percent evaluation is assigned for the one year following 
implantation of the prosthesis.  Since the Board has found 
that the veteran's left knee replacement is related to his 
service-connected left knee disability, the veteran is 
entitled to a 100 percent rating for one year.


ORDER

Entitlement to a total rating for one year following a total 
left knee replacement is granted subject to the law and 
regulations regarding the payment of monetary benefits.


REMAND

The veteran seeks an increased rating for his left knee 
disability.  The veteran underwent a left total knee 
replacement in February 2004.  The veteran has not been 
provided a VA examination of the left knee for rating 
purposes since prior to the left knee replacement.  The Board 
finds that a current VA examination of the left knee is 
necessary for adjudication of the claim, as the nature of the 
veteran's left knee disorder has clearly changed since his 
last VA examination in January 2004.

The record reveals that the veteran receives medical 
treatment of the left knee from William F. McLay, D.O.  VA 
should obtain copies of these records for consideration of 
the veteran's left knee claim.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the Veteran's Claims Assistance Act of 2000 (VCAA) 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for an increased rating 
of his left knee disability, but he was not provided with 
notice of the type of evidence necessary to establish an 
effective date for the disability on appeal.  As these 
questions are involved in the present appeal, this case must 
be remanded for proper notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that informs the veteran that an 
effective date for the award of benefits will be assigned if 
an increased rating is awarded, and also includes an 
explanation as to the type of evidence that is needed to 
establish both an effective date.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective VCAA 
notice letter under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish an effective 
date for the claim on appeal, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The RO should obtain copies of all of 
the veteran's treatment records, 
including inpatient, outpatient, and X-
ray records relating to the left knee, 
from the VA Medical Center Philadelphia, 
Pennsylvania, dated from March 2006 to 
present.

3.  Send the veteran the required 
authorization form so that copies of 
records regarding treatment of the 
veteran's left knee may be requested from 
Dr. William F. McLay.  

4.  When the above actions have been 
accomplished, the RO should arrange for 
the veteran to undergo a VA orthopedic 
examination of his left knee by a 
physician with appropriate expertise.  
All indicated studies, including X-rays 
and range of motion studies in degrees, 
should be performed.  In accordance with 
the latest AMIE worksheets for rating 
residuals of a total knee replacement the 
examiner is to provide a detailed review 
of the veteran's pertinent medical 
history, current complaints, and the 
nature and extent of any disability.  The 
extent of any left knee instability or 
subluxation should be noted.  Tests of 
joint motion against varying resistance 
should be performed.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  The physician should be 
requested to identify any objective 
evidence of pain or functional loss due 
to pain.  The specific functional 
impairment due to pain should be 
identified, and the examiner should be 
requested to assess the extent of any 
pain.  The examiner should also express 
an opinion concerning whether there would 
be additional limits on functional 
ability on repeated use or during flare-
ups (if the veteran describes flare-ups).  
If feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
examiner should so state.  The rationale 
for all opinions expressed should be 
provided.  The claims files should be 
made available to and reviewed by the 
examiner.

4.  Upon completion of the above 
requested development reconsider the 
veteran's claim with consideration of 
38 C.F.R. § 4.71a, Diagnostic Code 5055.  
If the benefit sought on appeal is not 
granted to the veteran's satisfaction or 
if a timely notice of disagreement is 
received with respect to any other 
matter, the veteran and his 
representative should be provided a 
supplemental statement of the case on all 
issues in appellate status and be 
afforded the appropriate opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


